Citation Nr: 1728652	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as residuals of a left foot fracture.  

2.  Entitlement to an increased initial rating for degenerative disc changes of the lumbosacral spine, rated as noncompensable from August 6, 2009, 10 percent disabling from March 5, 2013, and 20 percent disabling from October 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from September 2007 to August 2009.  He also had periods of active duty for training and inactive duty training as a member of the Army National Guard from September 2001 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

During the course of this appeal, the Veteran has been granted increased ratings for his service-connected low back disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating for the low back disability remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 statement, the Veteran requested a video hearing before a Veterans Law Judge.  To date, such a hearing has yet to be afforded him.  Thus, remand is required to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in proper docket order before a Veterans Law Judge.  He and his representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

